                  Case 19-12347-BLS           Doc 57       Filed 11/11/19       Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                          Chapter 11

ARSENAL RESOURCES DEVELOPMENT                                   Case No. 19-12347 (BLS)
LLC, et al.,1
                                                                (Jointly Administration Requested)
                          Debtors.

         NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

         PLEASE TAKE NOTICE that the undersigned appear in the above-captioned chapter 11

cases of Arsenal Resources Development LLC, et al., as counsel to Goff Connector LLC and,

pursuant to Rules 2002 and 9010(b) of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”) and section 1109(b) of title 11 of the United States Code, 11 U.S.C. §§ 101,

et seq. (the “Bankruptcy Code”), request that all notices given or required to be given and all

papers served in these cases be delivered to and served upon the parties identified below at the

following addresses:

    COLE SCHOTZ P.C.                                     BRACEWELL LLP
    Norman L. Pernick                                    Jason G. Cohen
    Patrick J. Reilley                                   711 Louisiana Street
    500 Delaware Avenue, Suite 1410                      Suite 2300
    Wilmington, DE 19801                                 Houston, Texas 77002-2770
    Telephone: (302) 652-3131                            Telephone: (713) 223-2300
    Facsimile: (302) 652-3117                            Facsimile: (713) 221-2124
    npernick@coleschotz.com                              jason.cohen@bracewell.com
    preilley@coleschotz.com




1
  The Debtors in the chapter 11 cases, along with the last four digits of each debtor’s United States federal tax
identification number, are: Arsenal Resources Development LLC (4072); Arsenal Energy Holdings LLC (6279);
Arsenal Resources Intermediate Holdings LLC (5901); Arsenal Resources Energy LLC (2820); Arsenal Resources
Development Holdings 2 LLC (3020); Arsenal Resources Development Holdings 1 LLC (9647); Arsenal Gas
Marketing LLC (1113); Arsenal Midstream LLC (9654); Arsenal Water LLC (2465); Ulysses Gathering LLC
(6546); Mar Key LLC (5428); Arsenal Resources LLC (3422); River Ridge Energy Holdings, LLC (8135); River
Ridge Energy, LLC (5623); River Ridge Pennsylvania, LLC (5444); River Ridge Operating, LLC (4051); and
Seneca-Upshur Petroleum, LLC (9204). The debtors’ mailing address is 6031 Wallace Road Ext., Suite 300,
Wexford, PA 15090.


40000/0601-18132365v1
                  Case 19-12347-BLS       Doc 57      Filed 11/11/19     Page 2 of 3



         PLEASE TAKE FURTHER NOTICE that pursuant to section 1109(b) of the Bankruptcy

Code, the foregoing request includes not only the notices and papers referred to in the above-

referenced Bankruptcy Rules, but also includes, without limitation, all orders, applications,

motions, petitions, pleadings, requests, complaints or demands, whether formal or informal,

written or oral, transmitted or conveyed by mail delivery, hand-delivery, telephone, facsimile

transmission or otherwise, in these cases.

         PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance and Request

for Service of Papers (the “Notice”) nor any later appearance, pleading, claim or suit shall

constitute a waiver of (i) the right to have final orders in non-core matters entered only after de

novo review by a District Judge, (ii) the right to trial by jury in any proceeding related to, or

triable in, these cases or any cases, controversy or proceeding related to these cases, (iii) the right

to have the District Court withdraw the reference in any matter subject to mandatory or

discretionary withdrawal, (iv) any objection to the jurisdiction of this Court for any purpose

other than with respect to this Notice, (v) an election of remedy, or (vi) any other rights, claims,

actions, defenses, setoffs or recoupments as appropriate, in law or in equity, under any

agreements, all of which rights, claims, actions, defenses, setoffs and recoupments are expressly

reserved.

                                   [SIGNATURE TO FOLLOW]




                                                  2
40000/0601-18132365v1
                  Case 19-12347-BLS   Doc 57      Filed 11/11/19   Page 3 of 3



Dated: November 11, 2019
                                            COLE SCHOTZ P.C.

                                      By:    /s/ Norman L. Pernick
                                            Norman L. Pernick (No. 2290)
                                            Patrick J. Reilley (No. 4451)
                                            500 Delaware Avenue, Suite 1410
                                            Wilmington, DE 19801
                                            Telephone: (302) 652-3131
                                            Facsimile: (302) 652-3117
                                            npernick@coleschotz.com
                                            preilley@coleschotz.com

                                            and

                                            BRACEWELL LLP
                                            Jason G. Cohen, Esquire (pro hac pending)
                                            711 Louisiana Street
                                            Suite 2300
                                            Houston, Texas 77002-2770
                                            Telephone: (713) 223-2300
                                            Facsimile: (713) 221-2124
                                            jason.cohen@bracewell.com

                                            Counsel to Goff Connector LLC




                                              3
40000/0601-18132365v1
